NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SUDIR THAPA,                                    No.    19-70061

                Petitioner,                     Agency No. A094-961-738

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 9, 2021**
                                 Pasadena, California

Before: W. FLETCHER, WATFORD, and HURWITZ, Circuit Judges.

      Sudir Thapa, a native and citizen of Nepal, petitions for review of the Board

of Immigration Appeals’ decision dismissing his appeal from an immigration

judge’s (IJ) denial of his application for protection under the Convention Against




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                          Page 2 of 3

Torture (CAT).1 An applicant may be eligible for CAT protection when he or she

can show “that it is more likely than not that he or she would be tortured if

removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2). Because

substantial evidence supports the Board’s determination that Thapa did not meet

this standard, we deny Thapa’s petition for review.

      1. The Board correctly concluded that the past harm Thapa suffered did not

rise to the level of torture. The IJ found, and the Board agreed, that while the

beatings and kidnappings Thapa endured at the hands of Maoists rose to the level

of persecution, they did not satisfy the higher bar for torture. Under CAT, torture

requires the intentional infliction of “severe pain or suffering” and does not include

“lesser forms of cruel, inhuman or degrading treatment or punishment.” 8 C.F.R.

§ 1208.18(a). Thapa contends that the IJ committed factual error when she stated

that in each instance of harm, Thapa was “able to walk out to the road, catch a bus,

and get himself home and return to work.” Although it is true that after the first

beating Thapa was initially taken to the hospital, the IJ did not commit clear error

because Thapa was able to take a bus home after he left the hospital. Nor did the IJ

clearly mischaracterize the third incident; Thapa fled on foot from his kidnappers



1
  The Board held that Thapa withdrew his applications for asylum and withholding
of removal under the Immigration and Nationality Act after conceding that he is
statutorily ineligible for those forms of relief as the result of a felony conviction.
Thapa does not contest that ruling in his petition for review.
                                                                           Page 3 of 3

to a friend’s house, from where he took a bus home. And the IJ further supported

her ultimate legal conclusion that the beatings did not constitute torture with the

finding that Thapa did not suffer “any lasting harm or psychological trauma.”

      2. Substantial evidence also supports the Board’s finding that there is no

clear probability that Thapa would be tortured by or with the acquiescence of

government officials if returned to Nepal. The IJ and Board properly relied on

country conditions evidence indicating that politically motivated violence of the

kind Thapa suffered has “dramatically decreased” since he left the country, as a

result of the peace accord signed between the government and the Maoists in 2006.

While generalized violence and crime may remain a problem in Nepal, Thapa has

not shown any particularized risk of harm. See Delgado-Ortiz v. Holder, 600 F.3d

1148, 1152 (9th Cir. 2010). As the IJ and Board reasoned, the Maoists have not

shown any continued interest in Thapa since a single inquiry into his whereabouts

in 2010.

      PETITION FOR REVIEW DENIED.